 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    JEROME MARKIEL DAVIS,                              No. 1:18-cv-00832-DAD-BAM
12                       Plaintiff,
13            v.                                         ORDER ADOPTING FINDINGS AND
                                                         RECOMMENDATIONS AND DISMISSING
14    STATE OF CALIFORNIA, et al.,                       CERTAIN CLAIMS AND DEFENDANTS
15                       Defendants.                     (Doc. No. 17)
16

17

18           Plaintiff Jerome Markiel Davis is a state prisoner proceeding pro se and in forma pauperis

19   in this civil rights action pursuant to 42 U.S.C. § 1983.

20           On January 9, 2019, the assigned magistrate judge screened plaintiff’s complaint under 28

21   U.S.C. § 1915A and found that it stated a cognizable claim for deliberate indifference in violation

22   of the Eighth Amendment against defendant Roberts in her individual capacity, but failed to state

23   any other cognizable claims against any other defendants. The magistrate judge provided

24   plaintiff with an opportunity to file a first amended complaint or notify the court of his

25   willingness to proceed only on his claim found to be cognizable in the screening order. (Doc. No.

26   15.) On January 17, 2019, plaintiff notified the court of his willingness to proceed only on the

27   cognizable claim identified by the court. (Doc. No. 16.)

28   /////
                                                        1
 1          Accordingly, on January 23, 2019, the assigned magistrate judge issued findings and

 2   recommendations, recommending that all other claims and defendants be dismissed. (Doc. No.

 3   17.) The findings and recommendations were served on plaintiff and contained notice that any

 4   objections thereto were to be filed within fourteen days after service. (Id. at 11.) To date, no

 5   objections to the findings and recommendations have been filed, and the time in which to do so

 6   has now passed.

 7          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C), this court has conducted a

 8   de novo review of this case. Having carefully reviewed the entire file, the court finds the findings

 9   and recommendations to be supported by the record and by proper analysis.

10                  Accordingly,

11          1.      The findings and recommendations issued on January 23, 2019 (Doc. No. 17) are

12                  adopted in full;

13          2.      This action shall proceed on plaintiff’s first amended complaint, filed June 20,

14                  2018 (Doc. No. 1) against defendant Roberts in her individual capacity for

15                  deliberate indifference in violation of the Eighth Amendment, arising from the

16                  alleged incident of food tampering;

17          3.      All other claims and defendants are dismissed, with prejudice, due to plaintiff’s

18                  failure to state claims upon which relief may be granted; and

19          4.      This action is referred back to the assigned magistrate judge for further

20                  proceedings consistent with this order.
21   IT IS SO ORDERED.
22
        Dated:     April 23, 2019
23                                                      UNITED STATES DISTRICT JUDGE

24

25

26
27

28
                                                       2
